Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Releases 2008 Production Results << "Seabee Operations produce over 13,500 ozs in fourth quarter" Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR >> SASKATOON, Jan. 7 /CNW/ - Claude Resources Inc. (CRJ-TSX; CGR-AMEX) today reported 2008 gold production results of 45,466 ounces including 13,551 ounces in the fourth quarter and 25,513 ounces in the second half. This represents a production increase of 28% from the first half of 2008. Speaking today in Saskatoon, Vice President of Mining Operations Philip Ng stated that "Seabee Operations finished the year with a strong fourth quarter and produced in a safe and responsible manner. Our focus going forward is to improve our gold production volume and operating margins." In 2009, Claude Resources Inc. forecasts to produce from its satellite deposit at Santoy 7 as well as the Seabee mine. In addition, the Company plans on continuing with an underground bulk sample program at Porky West and pending environmental approval and permits, to move Santoy 8 towards commercial production. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company also owns producing oil and natural gas assets.
